Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-19-00118-CR

                                                Steven ROBLES,
                                                    Appellant

                                                          v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR4962-W1
                               Honorable Jennifer Peña, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 17, 2019

DISMISSED FOR WANT OF JURISDICTION

           On March 1, 2019, Appellant filed a pro se notice of appeal in trial court cause number

2012CR4962-W1. 1 Appellant complained of the trial court’s February 13, 2019 order.

           On March 22, 2019, we advised Appellant that we have found no appealable judgment or

order in the record for this appeal rendered by the trial court on or about February 13, 2019, and



1
 Appellant has another appeal pending in this court, numbered 04-18-00512-CR, and styled Ex parte Steven Robles,
which pertains to his application for writ of habeas corpus in trial court cause number 2015CR1302-W1. In our March
22, 2019 order to Appellant, we explained that any complaint about the trial court’s denial of his application for writ
of habeas corpus would be addressed in appeal number 04-18-00512-CR.
                                                                                   04-19-00118-CR


we ordered Appellant to show cause in writing by April 8, 2019, why this court has jurisdiction in

this appeal.

       On March 29, 2019, Appellant responded with a motion for extension of time to file his

brief and a request for a “stay in abeyance” due to his Sixth Amendment rights being violated. But

Appellant did not identify any appealable judgment or order in the underlying cause.

       The only order the trial court rendered in cause number 2012CR4962-W1 on February 13,

2019, was an order appointing counsel out of order. Because the clerk’s record does not contain

an appealable order or judgment, we have no authority to address Appellant’s complaints. See

TEX. CODE CRIM. PROC. ANN. art. 44.02; Abbott v. State, 271 S.W.3d 694, 697 n.8 (Tex. Crim.

App. 2008) (“[C]ourts of appeals have no appellate jurisdiction in criminal matters ‘absent a

specific authorization by law.’” (quoting Abbott v. State, 245 S.W.3d 19, 23 (Tex. App.—Waco

2007), rev’d, 271 S.W.3d 694 (Tex. Crim. App. 2008)) (Gray, C.J., dissenting)).

       This court’s jurisdiction has not been invoked. See id.; cf. Sanchez v. State, 340 S.W.3d
848, 849 (Tex. App.—San Antonio 2011, no pet.) (citing Abbott, 271 S.W.3d at 696–97).

       We dismiss this appeal for want of jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-